DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on May 16, 2022 are entered into the file. Currently, 5 is amended; claims 10-16 are withdrawn; resulting in claims 1-9 pending for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lombaert et al. (US 2017/0058537).
Regarding claims 1 and 5, Lombaert et al. teaches a decorative panel, comprising a translucent or transparent wear layer (11; wear protection layer), a printed décor layer (12,13; decorative layer) comprised of a plastic film layer (13) comprising printing (12), and a carrier plate comprised of multilayer sandwich structure. a reinforcement layer (15, 22; layer B) is sandwiched between two thermoplastic layers (14’, 14”, 15’, 15”; layer A) in both the top layer (1) and the substrate layer (2) (Figure 1, [0024-0051, 0061]).

    PNG
    media_image1.png
    215
    366
    media_image1.png
    Greyscale

The decorative panel further comprises connection means or attachments means for laterally connecting two panels next to one another ([0035-0042]). 
The multilayer sandwich structure is comprised of a repeating layer structure including a reinforcement layer (15, 22; layer B) is sandwiched between two thermoplastic layers (14’, 14”, 15’, 15”; layer A) (Figure 1, [0024-0051, 0061]). The reinforcement layer (15,22; layer B) is comprised of a foamed material such as PVC, polyvinyl dichloride, polyvinyl butyrate, polyvinyl acetate, polyurethane (second thermoplastic resin) and can further comprise a filler such as chalk ([0028-0033]). The thermoplastic layers (14’, 14”, 15’, 15”; layer A) formed on either side of the reinforcement layer (15,22; layer B) are comprised of glass fibers in a thermoplastic matrix (first thermoplastic) such as PVC, polypropylene, polyester, polyurethane, polyamide ([0045-0051]). 
Lombaert et al. teaches that the one or more reinforcement layers are intended to improve the stiffness and dimensional stability of the panels, as well as improved acoustical and/or thermal insulating properties ([0028-0031]). While Lombaert et al. teaches a thermoplastic/reinforcement/thermoplastic layer structure (A/B/A) that is repeated twice (N=2), the reference does not explicitly teach that the layer structure is repeated at least three times (N=3), which is the minimum recited by the claims. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the repeating layer structure of thermoplastic/reinforcement/thermoplastic layer taught by the decorative panel of Lombaert et al. to have at least one additional thermoplastic/reinforcement/thermoplastic layer structured added thereto in order to increase the stiffness, dimensional stability and acoustical and/or thermal insulating properties desired based on the environment in which the panel will be used. 
Regarding claim 2, Lombaert et al. teaches all the limitations of claim 1 above and further teaches that the top layer and the substrate layer including the thermoplastic/reinforcement/thermoplastic layer structure (A/B/A) has a thickness of between 1.0 mm and 5.0 mm ([0043]), which overlaps the claimed range of 100 to 2000m (0.1-2mm). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I)


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by Applicants amendments to the claims in the response filed May 16, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-8, filed May 16, 2022, with respect to the rejections under 103 as being unpatentable over Frommherz et al. (US2016/0237696) and Frommherz et al. (US2016/0237696) in view of Shin et al. (EP 3037276, cited on IDS and ISR) have been fully considered and are persuasive.  The previous rejections of claim(s) 1, 2, 3, 4, 5, 6 and 9 under 103 as being unpatentable over Frommherz et al. (US2016/0237696); of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Frommherz et al. (US2016/0237696) in view of Shin et al. (EP 3037276, cited on IDS and ISR) have been withdrawn. 
As argued by the Applicant on pages 5-7 of the response filed May 16, 2022, Frommhertz et al. does not teach or suggest repeating the layer structure of the carrier sheet at least three times as required by independent claim 1. While Figure 3 of the reference discloses an embodiment were two carrier layers are present (11, 10), this would result in a layer structure of 7-11-12-10-6, which, assuming that layers 6 and 7 are identical and layers 11 and 10 are identical, the resultant layer structure would be A-B-C-B-A. There is no suggestion or motivation to modify the carrier sheet (1; layer B) containing a resin impregnated paper (6, 7; layer A) on either side comprising, to have the layer structure claimed of A-B-A- A-B-A- A-B-A, nor would it have been obvious to do so, as Frommhertz et al. does not provide any teaching or suggestion to modify the layer structure of the carrier sheet to meet the limitations of independent claim 1.

Applicant's arguments filed May 16, 2022 with respect to the rejections under 103 as being unpatentable over Lombaert et al. (US 2017/0058537) have been fully considered but they are not persuasive. 
The Applicant argues on page 8 that Lombaert fails to teach or suggest the claimed A-B-A layer sequence repeated three times as required in claim 1, but rather teaches a layer structure of A-B-A-C-D-C with a first thermoplastic layer (14’, 14”) covering both sides of a reinforcement layer (15) and a second thermoplastic layer (21’, 21”) covering both sides of a reinforcement layer (22) as shown in Figure 1. This argument is not persuasive. 
Lombaert et al. teaches that thermoplastic layers (14’, 14”, 21’, 21”; layer A) formed on either side of the reinforcement layer (15,22; layer B) are comprised of glass fibers in a thermoplastic matrix (first thermoplastic) such as PVC, polypropylene, polyester, polyurethane, polyamide, wherein PVC is preferred ([0045-0051]). One of ordinary skill in the art in looking at the materials disclosed by [0051] for the thermoplastic layer would recognize that the thermoplastic layers (14’, 14”, 21’, 21”; layer A) can all be comprised of the same material, such as the preferred PVC, or any of the other materials listed, which would result in a layer structure of A-B-A-A-B-A. While the layers (14’, 14”) and (21’, 21”) are referred to as first thermoplastic layer and second thermoplastic layer respectively, they can be comprised of the same material, and thus meet the structure of the claimed invention. 
Furthermore, Lombaert et al. teaches that the one or more reinforcement layers are intended to improve the stiffness and dimensional stability of the panels, as well as improved acoustical and/or thermal insulating properties ([0028-0031]). While Lombaert et al. teaches a thermoplastic/reinforcement/thermoplastic layer structure (A/B/A) that is repeated twice (N=2), it is maintained that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the repeating layer structure of thermoplastic/reinforcement/thermoplastic layer taught by the decorative panel of Lombaert et al. to have at least one additional thermoplastic/reinforcement/thermoplastic layer structured added thereto in order to increase the stiffness, dimensional stability and acoustical and/or thermal insulating properties desired based on the environment in which the panel will be used. 

Allowable Subject Matter
Claims 3, 4, 6, 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious the claimed invention of the instant application.
Lombaert et al. does not teach the features of dependent claims 3, 4, 6, 7, 8 and 9 in combination with independent claim 1. Specifically, Lombaert et al. teaches that the reinforcement layer (15,22; layer B) is comprised of a foamed material such as PVC, polyvinyl dichloride, polyvinyl butyrate, polyvinyl acetate, polyurethane (second thermoplastic resin) and can further comprise a filler such as chalk ([0028-0033]), and not an amorphous thermoplastic resin as recited in claim 3, in the weight percentage range as recited in claim 4, or that the chalk (filler) is present in the weight percentage range as recited by claim 5. Lombaert et al. teaches that the thermoplastic layers (14’, 14”, 15’, 15”; layer A) formed on either side of the reinforcement layer (15,22; layer B) are comprised of glass fibers in a thermoplastic matrix (first thermoplastic) such as PVC, polypropylene, polyester, polyurethane, polyamide ([0045-0051]), and not a glycol-modified PET as required by claim 7 or the proportion of glycol-modified PET range required by claim 8. Lastly, Lombaert et al. does not teach the layer thickness percentages required by claim 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/
Primary Examiner, Art Unit 1785